EXHIBIT 10.13

REVOLVING CREDIT NOTE

 

$6,000,000.00 Maximum

Tampa, Florida

April 21, 2005

FOR VALUE RECEIVED the undersigned, ODYSSEY MARINE EXPLORATION, INC., a Nevada
corporation (“Maker”), promises to pay to the order of MERCANTILE BANK and its
successors or assigns, together with any other holder hereof (“Holder”), at 2307
West Kennedy Boulevard, Tampa, FL 33609, or such other place as Holder may from
time to time designate in writing, the aggregate unpaid principal amount of all
advances made by Holder to Maker, which amount in no event shall exceed the sum
of SIX MILLION AND 00/100 DOLLARS ($6,000,000.00), plus accrued interest, to be
paid in lawful money of the United States of America, as follows:

 

  1) This Note shall bear interest at the rate equal to the “LIBOR 30-Day Index
Rate” plus two hundred sixty-five basis points (2.65%) (the “LIBOR Spread”) per
annum on the outstanding principal balance, but in no event shall the interest
rate be greater than the Maximum Rate (as defined below). “LIBOR 30-Day Index
Rate” means the rate of interest per annum equal to the London Interbank Offered
Rate (“LIBOR”) for thirty (30) day U.S. dollar deposits as published in the
“Money Rates” column of the local edition of The Wall Street Journal. If such
30-Day Index Rate is no longer available, Lender shall choose a new 30-Day Index
Rate based on comparable information, and such selection by Lender of a
comparable rate shall be dispositive of the issue as to the appropriate rate. If
more than one rate is quoted, Lender shall use the arithmetic average of such
rates. This rate will be effective on and from the date of disbursement of the
Loan proceeds of this Note through the last day of the current month based on
the most recent information available on the date of this Note. On the first day
of the next month, the interest rate shall be readjusted to the current LIBOR
30-Day Index Rate plus the LIBOR Spread based on the most recent rate
information available on the date that the interest rate is adjusted and such
rate shall be effective for the next thirty (30) day period. The rate shall be
adjusted every thirty (30) days thereafter at the current LIBOR 30-Day Index
Rate plus the LIBOR Spread based on the most recent rate information available
on the date that the interest rate is adjusted. If The Wall Street Journal is no
longer published or if The Wall Street Journal no longer publishes such rate,
then Lender shall select another publication that publishes such rate and this
new publication shall be substituted for The Wall Street Journal.

 

  2) Advances and payments:

(a) All or part of the principal amount evidenced by this Note may be borrowed
(and to the extent any principal amount advanced is repaid by Maker, such sum
may be borrowed again) prior to the Maturity Date (as defined below), but only
in accordance with the terms of the Revolving Credit Agreement (as defined
below) and only if Maker is not in default hereunder or under any Loan Documents
(as defined below). At no time, however, shall the principal balance hereunder
exceed SIX MILLION AND 00/100 DOLLARS ($6,000,000.00).

 

1



--------------------------------------------------------------------------------

(b) Payments of accrued interest only shall be due and payable commencing on
May 21, 2005, and continuing on the same day of every month.

(c) Maker shall have no obligation to repay the outstanding principal balance
prior to the Maturity Date, except for mandatory payments of amounts owing
hereunder in accordance with the terms of the Revolving Credit Agreement or
unless acceleration is made by Holder pursuant to the provisions of this Note.

The remaining outstanding principal indebtedness, together with all accrued and
unpaid interest thereon, shall be due and payable on April 21, 2008 (the
“Maturity Date”), unless acceleration is made by Holder pursuant to the
provisions hereof.

Interest on this Note shall be computed on the basis of a 365-day or 366-day
year as the case may be for the actual number of days outstanding.

Except as set forth in Section 1(d) of the Revolving Credit Agreement, any
payment or prepayment hereunder shall be applied first to unpaid costs of
collection and late charges, if any, then to accrued and unpaid interest and the
balance, if any, to installments of principal, in the inverse order of their
maturity.

After maturity or acceleration, this Note shall bear interest at the Default
Interest Rate (as defined below) until paid in full.

The actual amount due and owing from time to time hereunder shall be evidenced
by Holder’s records of receipts and disbursements, which records (absent
manifest error) shall be conclusive evidence of such amount.

This Note is executed pursuant to the terms and conditions of that certain
Revolving Credit Agreement of even date herewith between Maker, as Borrower, and
Holder, as Lender (the “Revolving Credit Agreement”), and is secured by, inter
alia, a Security Agreement of even date herewith. The foregoing and all other
agreements, instruments and documents delivered in connection therewith and
herewith are collectively referred to as the “Loan Documents.”

This Note has been executed and delivered in, and is to be governed by and
construed under the laws of, the State of Florida, as amended, except as
modified by the laws and regulations of the United States of America.

Maker shall have no obligation to pay interest or payments in the nature of
interest in excess of the maximum rate of interest allowed to be contracted for
by law, as changed from time to time, applicable to this Note (the “Maximum
Rate”). Any interest in excess of the Maximum Rate paid by Maker (“excess sum”)
shall be credited as a payment of principal, or, if Maker so requests in
writing, returned to Maker, or, if the indebtedness and other obligations
evidenced by this Note have been paid in full, returned to Maker together with
interest at the same rate as was paid by Maker during such period. Any excess
sum credited to principal shall be credited as of the date paid to Holder. The
Maximum Rate varies from time to time and from

 

2



--------------------------------------------------------------------------------

time to time there may be no specific maximum rate. Holder may, without such
action constituting a breach of any obligations to Maker, seek judicial
determination of the applicable rate of interest, and its obligation to pay or
credit any proposed excess sum to Maker.

The “Default Interest Rate” and, in the event no specific maximum rate is
applicable, the Maximum Rate shall be twenty-five percent (25%) per annum if the
face amount of this Note is greater than $500,000.00; otherwise, it shall be
eighteen percent (18%) per annum.

Holder shall have the right to declare the total unpaid balance hereof to be
immediately due and payable in advance of the Maturity Date upon the failure of
Maker to pay when due any payment of principal or interest or other amount due
hereunder; or upon the occurrence of an event of default pursuant to any other
Loan Documents now or hereafter evidencing, securing payment of this Note or if
Maker shall become insolvent or declare a voluntary or involuntary petition of
bankruptcy. Exercise of this right shall be without notice to Maker or to any
other person liable for payment hereof, notice of such exercise being hereby
expressly waived.

Without in any way altering the generality of this Note, upon the occurrence of
any event of default or upon an occurrence that, with the giving of notice, or
passage of time, or both, will constitute such an event of default hereunder or
under any other Loan Documents now or hereafter evidencing, securing or
guarantying payment of this Note, Holder shall have no further obligation under
this Note or any Loan Document to disburse additional funds to Maker.

Any payment hereunder not paid when due (at maturity, upon acceleration or
otherwise) shall bear interest at the Default Interest Rate from the due date
until paid.

Provided Holder has not accelerated this Note, Maker shall pay Holder a late
charge of five percent (5%) of any required payment which is not received by
Holder when said payment is due. The parties agree that said charge is a fair
and reasonable charge for the late payment and shall not be deemed a penalty.

Time is of the essence hereunder. In the event that this Note is collected by
law or through attorneys at law, or under advice therefrom, Maker agrees to pay
all reasonable costs of collection, including reasonable attorneys’ fees,
whether or not suit is brought, and whether incurred in connection with
collection, trial, appeal, bankruptcy or other creditors’ proceedings or
otherwise.

Acceptance of partial payments or payments marked “payment in full” or “in
satisfaction” or words to similar effect shall not affect the duty of Maker to
pay all obligations due hereunder, and shall not affect the right of Holder to
pursue all remedies available to it under any Loan Documents.

The remedies of Holder shall be cumulative and concurrent, and may be pursued
singularly, successively or together, at the sole discretion of Holder, and may
be exercised as often as occasion therefor shall arise. No action or omission of
Holder, including specifically any failure to exercise or forbearance in the
exercise of any remedy, shall be deemed to be a waiver or release of the same,
such waiver or release to be effected only through a written document executed
by Holder and then only to the extent specifically recited therein. A waiver or
release with reference to any one event shall not be construed as continuing or
as constituting a course of dealing, nor shall it be construed as a bar to, or
as a waiver or release of, any subsequent remedy as to a subsequent event.

 

3



--------------------------------------------------------------------------------

Maker hereby consents and submits to the jurisdiction of the courts of the State
of Florida, and, notwithstanding its place of residence or organization or the
place of execution of this Note, any litigation relating hereto, whether arising
in contract or tort, by statute or otherwise, shall be brought in (and, if
brought elsewhere, shall be transferred to) a State court of competent
jurisdiction in Hillsborough County, Florida.

Any notice to be given or to be served upon any party hereto in connection with
this Note, whether required or otherwise, may be given in any manner permitted
under the Loan Documents.

Whenever the context so requires, the neuter gender includes the feminine and/or
masculine, as the case may be, and the singular number includes the plural, and
the plural number includes the singular.

Maker hereby expressly waives any valuation and appraisal, presentment, demand
for payment, notice of dishonor, protest, notice of nonpayment or protest, all
other forms of notice whatsoever, and diligence in collection.

MAKER, BY EXECUTING THIS NOTE OR ANY OTHER DOCUMENT CREATING SUCH LIABILITY,
WAIVES ITS RIGHTS TO A TRIAL BY JURY IN ANY ACTION, WHETHER ARISING IN CONTRACT
OR TORT, BY STATUTE OR OTHERWISE, IN ANY WAY RELATED TO THIS NOTE. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR HOLDER’S EXTENDING CREDIT TO MAKER AND NO
WAIVER OR LIMITATION OF HOLDER’S RIGHTS UNDER THIS PARAGRAPH SHALL BE EFFECTIVE
UNLESS IN WRITING AND MANUALLY SIGNED ON HOLDER’S BEHALF.

Maker acknowledges that the above paragraph has been expressly bargained for by
Holder as part of the loan evidenced hereby and that, but for Maker’s agreement,
Holder would not have extended the loan for the term and with the interest rate
provided herein.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has executed this Note on the day and year first above
written.

 

ODYSSEY MARINE EXPLORATION, INC., a

Nevada corporation

By:

 

/s/ John C. Morris

Name:

  John C. Morris

Its:

  President   “MAKER”

 

5